COBEY, Acting P. J.
I dissent. In my opinion the handwritten portion of the document before us should have been admitted to probate as a valid holographic will. The majority decision misconstrues the governing statute, Probate Code section 53.
The sole question on this appeal is whether the partly typed and partly handwritten document submitted to the probate court contains within it a valid holographic will—namely, one “entirely written, dated and signed” by the hand of the testatrix herself. Under Probate Code section 53 these are the only requirements of form and “[n]o address, date or other matter written, printed or stamped upon the document, which is not incorporated in the provisions which are in the handwriting of the decedent, shall be considered as any part of the will.” (Italics added.) To “incorporate” means essentially to include within as a part thereof. (See The Random House Diet, of the English Language (1966), p. 721.)
As indicated in the majority opinion the document before us starts with a typewritten heading, exordium,1 and contains the typewritten symbol “e 3” at the top of its third page. Otherwise the document is entirely in the handwriting of the testatrix. Aside from the “e 3” (which is unnecessary to. establish the remainder of the third page as part of the holographic will),2 all of the typewritten portion is introductory matter which is entirely unnecessary to the validity of a holographic will. Such matter is connected *115to the handwritten dispositive portion of the document by the handwritten words “as follows,” but there is nothing in the typewritten portion preceding “as follows” or the handwritten portion following “as follows” that incorporates directly or indirectly any of the introductory typewritten portion in the handwritten part of the document. In short, the typewritten part of the document is neither referred to in, nor adopted as a part of, the handwritten part.3 Connection should not be confused with inclusion and incorporation in the document should not be confused with incorporation in the handwritten portion of the document. Under these circumstances Probate Code section 53 commands that the typewritten matter in the document shall not “be considered as any part of the will.”
My colleagues apparently agree with me that Estate of Baker, supra, 59 Cal.2d 680, controls our decision in this case. They, therefore, quote much of its liberal approach to the construction of section 53, but they seek to confine Baker entirely to its own facts and ignore an essential part of its rationale. They ignore the following language in Baker appearing at page 685: “We hold this to be true even if it be inferred that, because decedent’s earlier witnessed will and codicil contained the words ‘Modesto, California,’ decedent may have believed that designation of locality was necessary in a testamentary document. It would unreasonably advance form over substance to hold that such a mistaken belief, if it existed, would defeat the testator’s clearly, and otherwise validly, expressed testamentary intent.”
Baker construes section 53 correctly. Unless the non-handwritten matter, whatever it may be, is incorporated in the handwritten provisions of the document, this matter is not to be considered as any part of an otherwise valid holographic will.
Appellants’ petition for a hearing by the Supreme Court was denied August 22, 1973. Tobriner, J., and Mosk, J., were of the opinion that the petition should be granted.

In this respect the document resembles (except for the handwritten fill-ins there) the will which our Supreme Court refused to admit to probate as a valid holographic will in Estate of Bower, 11 Cal.2d 180, 182 [78 P.2d 1012], Bower, however, was overruled in Estate of Baker, 59 Cal.2d 680, 686 [31 Cal.Rptr. 33, 381 P.2d 913], to the extent its statements or implications were contrary to the views stated in Baker.


H say this because the testatrix wrote in her own hand immediately under the “e 3” “Last Will and Testament of Maizie Helmar, Sept. 6, 1971.”


The connecting words between the two portions “as follows” refer to what follows (the handwritten portion, aside from “e 3”) and not to what precedes these words, namely, the typewritten portion.